Order entered January 13, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01005-CV

                         IN THE INTEREST OF E.W.M., A CHILD

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-53699-2018

                                           ORDER
       Before the Court is appellant’s January 8, 2020 motion for extension of time to file his

amended brief. The brief, however, was timely filed. Accordingly, we DENY the motion as

moot. Appellee’s brief shall be filed no later than February 10, 2020.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE